Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered December 13, 2021 for the patent application 17/328,929.   


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1, 11, 18 and 20 are currently amended in the application.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).



( A ) receiving a transaction initiation as the result of a computer program associated with a particular merchant being actuated by a particular entity;
( B ) obtaining transaction processing data from an information source, the transaction processing data uniquely identifying the particular entity, the particular merchant and one or more parameters pertaining to the transaction; 
( C ) utilizing the transaction processing data to formulate an electronic message, wherein the electronic message comprises an actionable element that is associated with the particular entity and the transaction, the actionable element including a link that can be selected by a user to invoke an action;
( D ) providing the electronic message to a communication device associated with the particular entity; 
( E ) detecting an actuation of the actionable element within the electronic message; 
( F ) in response to detecting the actuation of the actionable element, providing further information to the communication device to identify the particular merchant, the transaction and one or more options for fulfillment of the transaction; 
( G ) receiving an option selection from the particular entity utilizing the communication device; 
( H ) transmitting the option selection over a network to a fulfillment system;
( I ) receiving an approval for the fulfillment of the transaction from the fulfillment system; and 
the communication device and the computer program associated with the particular merchant that the approval for the fulfillment of the transaction has been received.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the user interface or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 11.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “displaying” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( J ) above in Applicant’s specification para [0013], which discloses “An exemplary embodiment of the remote payment system includes a network based system, and a method for authorizing the fulfillment of a transaction. The network based system includes, among other elements, a computer program running on a merchant device that is associated with a particular entity, a communication device associated with a particular entity, a fulfillment system, and a transaction processing system.“.  

Also, claim 1, limitation ( B ) and ( C ) above in Applicant’s specification para [0016], which discloses “The transaction processing system then obtains transaction processing data from an information source. The transaction processing data uniquely identifies the particular entity, the particular merchant and one or more parameters pertaining to the transaction. In some embodiments, the information source may include the communication device for receiving information about the entity, or a user profile accessible to the merchant device. Further, the information source may also include a datastore communicatively coupled to the merchant device and includes information to identify the particular merchant and one or more parameters pertaining to the transaction.“.  

Also, claim 1, limitation ( C ) – ( E ) above in Applicant’s specification para [0017], which discloses “The transaction processing system then utilizes the transaction processing data to formulate an electronic message. The electronic message may take one of several forms, including SMS or MMS, and includes an actionable element that is associated with the particular entity and the transaction. The transaction processing system then provides the electronic message to the communication device associated with the particular entity. In some embodiments, the communication device associated with the particular entity can be a mobile device, such as a mobile telephone, smart phone, etc. that provisioned with a network telephone number (i.e., includes a SIM card or some other telephone number, virtual number, etc.) and the transaction processing system is configured to provide the electronic message to the communication device by sending the electronic message through a communications network directed to the network telephone number.“. 

Also, claim 1, limitation ( D ), ( F ), ( G ) and ( J ) above in Applicant’s specification para [0019], which discloses “In response to detecting the actuation of the actionable element, the transaction processing system provides further information to the communication device to identify the particular merchant, the transaction and one or more options for fulfillment of the transaction. In some embodiments, the transaction processing system is configure to provide further information to the communication device by providing one or more payment options.“.  

Also, claim 1, limitation ( H ) above in Applicant’s specification para [0013], which discloses “An exemplary embodiment of the remote payment system includes a network based system, and a method for authorizing the fulfillment of a transaction. The network based system includes, among other elements, a computer program running on a merchant device that is associated with a particular entity, a communication device associated with a particular entity, a fulfillment system, and a transaction processing system.“.  

Also, claim 1, limitation ( H ) and ( I ) above in Applicant’s specification para [0021], which discloses “Upon receipt of the option selection, the transaction processing system transmits the option selection over a network to the fulfillment system. The transaction processing information includes sufficient information for the fulfillment system to fulfill the transaction. In some embodiments, the transaction processing system is configured to transmit the option selection over a network to the fulfillment system by sending a payment request to the fulfillment system, the payment request including a dollar amount, the identity of the particular merchant and payment authorization information.“.  Similar arguments apply to claim 11.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application).

The claims 1  and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 11 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  


Dependent Claims

Dependent claims 2 – 10 and 12 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 10 and 12 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 10 and 12 - 20 clearly further define the abstract idea as stated above and claims 2 – 10 and 12 - 20 further define extra-solution activities such as receiving/presenting data and transmitting data. Furthermore, dependent claims 2 – 10 and 12 – 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Edison U. Ortiz et al.  (Pub. # US 2016/0019536 A1 – herein referred to as Ortiz) in view of Jeffrey A. Sharp (Pub. # US 2016/0012465 A1 – herein referred to as Sharp) and further in view of William Tsui et al. (Pub. # US 2016/0026997 A1 – herein referred to as Tsui).

Re: Claim 1, Ortiz discloses a network based method for authorizing the fulfillment of a transaction, the method comprising: 
receiving a transaction initiation as the result of a computer program associated with a particular merchant being actuated by a particular entity (Ortiz, [0201], [0312] - In some embodiments, a token stored on a user device 102, 202 may itself incorporate data representing an authorized payment amount. Thus, for example, when a token vault 118, 220 is being provisioned with the token, remote server(s) 110 may only authorize that token for a transaction that is valued at up to a specified maximum amount, which is encoded as cryptographic information. When a user initiates a transaction with device 102, 202, only transactions having a value less than or equal to the authorized amount will be successfully processed. This authorized amount in some cases may also be linked with a corresponding amount stored on server(s) 110.);
obtaining transaction processing data from an information source, the transaction processing data uniquely identifying the particular entity, the particular merchant and one or more parameters pertaining to the transaction (Ortiz, [0035] - Further aspects of the invention include improved on of and proxy for transaction and/or other authorization requests, protocols, or processes. For example, the invention provides individual application applets (sometimes referred to as "secure element applets" or "SE applets"), which can be embedded in secure elements, provided as hard­ ware or firmware in CPUs or as specialized circuits or processes, etc., configured to (a) emulate multiple purpose-specific or scheme-specific applets, scripts, etc., and/or (b) act as proxy(ies) in generating, interpreting, or otherwise processing data configured to enable a mobile or other device upon which such a secure element applet is resident to communicate with  external devices, such as payment processors, account administration servers, or other authorizing servers, in scheme-specific ways.); 
receiving an option selection from the particular entity utilizing the communication device (Ortiz, [0198] - For example, a user 10 owning or otherwise associated with bank or credit accounts at a plurality of banks and/or credit card companies, and knowing which particular account(s) the user wishes to use in completing the transaction, can select the corresponding bank or credit card company using a touch screen or other input device 103 of a device 102,202, as shown in FIG. SC. The user can make such designation by, for example, invoking the application 104 and, on his/her own initiative or in response to an application­ generated prompt, enter data representing a pre-determined and optionally user-selected identifier, such as a telephone number, e-mail address, nick-name, PIN, etc., and thereby designate quickly and easily which of the many financial institutions, and/or specific payment accounts, the user 10 wishes to use in the transaction.); 
transmitting the option selection over a network to a fulfillment system (Ortiz, [0252] -  A payment options list generated at l(b) can include a selection such as "PAY with My Bank" 1004, selection of which by the user 10 can invoke application(s) 104, 105 on the mobile device 102, 202, which application(s) 104, 105(s) can be resident on either wholly on the mobile device 102, 202 or partly on one or more FI or third party server(s) 110, 112, 120, etc.);
receiving an approval for the fulfillment of the transaction from the fulfillment system (Ortiz, [0247] - Having properly interpreted the transaction authorization data set routed by the user device 102, 202 at (2), at authorized the requested transaction, at (3) the FI server or application 110 can generate an approved-transaction data set, comprising suitable identifiers, including for example data representing authorized payment account(s) and amount(s) and forward them, in any desired format(s), to any one or more desired merchant(s), payment processor(s), protocol or format translator(s), issuer(s) and/or other third party server(s) or application(s) 112,184,110,120 for use in completing funds or other payment transfers, etc.); and 
providing an indication to the communication device and the computer program associated with the particular merchant that the approval for the fulfillment of the transaction has been received (Ortiz, [0260] -Conditioned upon any authorizations required at (3c) and/or (3d), at (3e) any desired transaction 'approval' or 'decline' signals may be generated, and routed back from the generating payment processor 120, 420, 112, etc., to the 'scheme' processor(s) 184, third-party payment processor 120, 420, and/or merchant 112, and user device 102, 202 etc.).
However, Ortiz does not expressly disclose:  
providing the electronic message to a communication device associated with the particular entity; 
detecting an actuation of the actionable element within the electronic message; 
in response to detecting the actuation of the actionable element, providing further information to the communication device to identify the particular merchant, the transaction and one or more options for fulfillment of the transaction.
In a similar field of endeavor, Sharp discloses:
providing the electronic message to a communication device associated with the particular entity (Sharp, [0698] - Advertising means 107 (e.g., means for advertising) may be physically or electronically provided to various components associated with the system, such as one, some, or substantially all components of the system (e.g., including physical and/or electronic messages or communications created, delivered, and/or received between users). In some embodiments, advertising means 107 may comprise system indicia or other information pertaining to system features, steps, or elements. Advertising means 107 may be provided to system components, such as system-integrated kiosks 3, system-integrated website(s) 127, system-supported software (e.g., computer programs and/or mobile applications), to system cards 19, and/or to other types 72 of physical or digital articles (e.g., electronic or physical receipts, airline tickets, etc.).); 
detecting an actuation of the actionable element within the electronic message (Sharp, [0705] - One or more scannable images may be provided to a system component, for example, a machine-readable image, a bar code (e.g., ID, 2D, data matrix, or QR code), a graphic, printed matter, one or more codes, one or more alphanumeric strings, one or more item identification numbers, etc. The one or more scan able images may be provided to a system component in order to allow a user 91 to conveniently "import" an item code, for example, to an electronic message (e.g., SMS, MMS, or mobile message), or to a field of a system application or browser. Importing may be performed using scanning means such as an image capture device and relevant software provided to the user's 91 mobile device 96. During the step of importing, image data may be converted to text using soft­ ware; for example, in some embodiments, after the step of scanning one or more scannable images, data contained within the indicia or image-based information may be processed into text or character-based data and/or imported into a relevant field (e.g., an email communication, an SMS/ MMS/Mobile messaging communication, a social media post communication, etc.).); 
in response to detecting the actuation of the actionable element, providing further information to the communication device to identify the particular merchant, the transaction and one or more options for fulfillment of the transaction (Sharp, [0706] - According to some embodiments of the system and/or components thereof, images and/or text correspondence may be delivered via internet email transmission protocol, multipart/mime message, base64 encoded image in a data:url, HTML-formatted SMTP message, or email attachment, without limitation. It should be understood that image data may accompany text or other characters in the same electronic message communication sent to, received by, and/or delivered from a system electronic address (including non-email electronic message communications like MMS message communications). In some embodiments, only text or characters may be contained within an electronic message communication. In some embodiments, only image data may be contained within an electronic message communication. In some embodiments, image data 6 may comprise one or more camera images. In some embodiments, image data 6 may comprise one or more web-based or URL images, or images which may be selected from a web page of a website.).
Therefore, in light of the teachings of Sharp, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Ortiz, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing various protocols may be put into place to allow a securely link their email address with an existing user to system mobile account. Conversely, protocols may also be put into place to allow a user to securely link their mobile account with an existing system email account. Protocols may also be put into place to allow a user to simultaneously securely subscribe their email address and mobile account with the system for multiple platform capability. (Sharp, [0129]).
However, Ortiz in view of Sharp does not expressly disclose:  
utilizing the transaction processing data to formulate an electronic message, wherein the electronic message comprises an actionable element that is associated with the particular entity and the transaction, the actionable element including a link that can be selected by a user to invoke an action.
In a similar field of endeavor, Tsui discloses:
utilizing the transaction processing data to formulate an electronic message, wherein the electronic message comprises an actionable element that is associated with the particular entity and the transaction, the actionable element including a link that can be selected by a user to invoke an action (Tsui, [0056], [0083] - FIG. 3 illustrates a process of conducting a transaction on a mobile device using on proximity based communication card according to some implementations. FIG. 3 illustrates sample on-screen messages displayed during the various steps in FIGS. lA and 1B from the perspective of a smartphone user. A user 200 seeks to make an online purchase using an electronic communication device 201. The user 200 accesses a merchant's or other entity's website 202, which is enabled for payment using a system as disclosed herein, and elects (151) to pay using either a dedicated payment card, or a proximity based communications enabled payment card that is compatible with the system. The reference numbers in parentheses in FIG. 3 (e.g., (101)) identify the corresponding step or steps in FIGS. lA and 1B where the sample on-screen messages are shown.).
Therefore, in light of the teachings of Tsui, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Ortiz in view of Sharp, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing way to eliminates  or reduces the requirement for a user to manually input data into text fields within a web page for transmittal to a remote server. (Tsui, [0011]).

Re: Claim 2, Ortiz discloses the network based method of claim 1, 
wherein the computer program associated with a particular merchant resides within a point-of-sale system and receiving a transaction initiation further comprises receiving a purchase initiation (Ortiz, [0034] -  Such token(s) may, for example, comprise and/or be stored in memory of mobile and/or non-mobile device(s) adapted for electronic presentation in completing a transaction. For example, such a secure token securely stored in a mobile telephone (e.g., a "smart" phone) or other personal digital assistant (PDA) may be presented electronically at a point of sale (POS) or point of transaction (POT) as legal tender of a specific, previously-authorized payment useful in completing, or helping to complete, an identified transaction, or as evidence of credit or other binding payment authorization. Such payment can, for example, be analogous to presentation of cash at the point of sale, or to presentation of a credit, chip or other value-transfer card in a 'card present' transaction.).  

Re: Claim 3, Ortiz discloses the network based method of claim 2, 
wherein obtaining transaction processing data from an information source comprises receiving information to identify the particular entity from the entity and receiving information to identify the particular merchant and one or more parameters pertaining to the transaction from a data store communicatively coupled to the point-of-sale system (Ortiz, [0328] - As described herein, token(s) may be provisioned to a mobile device 102, 202 by or from one or more different entities or token service providers. For example, in some embodiments, token(s) may be generated by a financial institution 110 or issuing bank of a user of device 102, 202. Alternatively, a token service provider may be associated with an acquirer 112, a merchant, or some other entity, such as a telco 122 or an OEM 124. Whichever entity provisions device 102,202, token(s) may be generated or formatted in a compatible scheme specified by a payment network or other transaction adjudicator as described herein.).  

Re: Claim 4, Ortiz discloses the network based method of claim 3, 
wherein the communication device associated with the particular entity is a mobile device provisioned with a network telephone number and providing the electronic message to the communication device comprises sending the electronic message through a communications network directed to the network telephone number (Ortiz, [0202] -  For example,  at 2, the applet 105 can parse the request generated at 1, access a suitable resource locator stored in redirector memory 131 as a part of the process described in connection with FIG. 6, in SE 116, and provide the requested network resource locator to the application 104. As will be understood by those skilled in the relevant arts, in embodiments in which a user-friendly identifier such as a telephone number, e-mail address, nick-name, PIN, etc., is entered by the user, an association of such identifier with a resource locator provided at 2 can be made wholly or partially by either or both of general application 104 and specific applet 105. Likewise, the generation of data representing a transaction or session request at 3 can be generated wholly or partially by either or both of application 104 and applet 105.).  

Re: Claim 5, Ortiz in view Sharp discloses the network based method of claim 4, 
wherein detecting the actuation of the actionable element comprises receiving a response electronic message from the communication device transmitted in response to the entity actuating the actionable element (Sharp, [0169] - According to some embodiments, the first electronic communication may be selected from one of the group consisting of: an electronic mail message, a web-based submission, an application-based submission, a mobile messaging application electronic message, a short message service (SMS) electronic message, a multimedia message service (MMS) electronic message, a wireless phone call, a landline phone call, an instant message, an electronic forum message, and a social media post. According to some embodiments, and wherein the second electronic communication may comprise at least one of the group consisting of: an electronic mail message, a web page link, an application-based alert, a mobile messaging application electronic message, a short message service (SMS) electronic message, a multimedia message service (MMS) electronic message, a phone call, a voicemail, a landline phone call, an instant message, an electronic forum private inbox message, a direct messaging (DM) electronic  message,  a  PUSH-based  message,  and  a  social media post.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 6, Ortiz discloses the network based method of claim 5, 
wherein providing further information to the communication device comprises providing one or more payment options (Ortiz, [0252] - A payment options list generated at l(b) can include a selection such as "PAY with My Bank" 1004, selection of which by the user 10 can invoke application(s) 104, 105 on the mobile device 102, 202, which application(s) 104, 105(s) can be resident on either wholly on the mobile device 102, 202 or partly on one or more FI or third party server(s) 110, 112, 120, etc.).  

Re: Claim 7, Ortiz discloses the network based method of claim 6, 
wherein receiving an option selection from the particular entity comprises receiving an electronic message that identifies a selected payment option and information necessary to perform the selected payment option (Ortiz, [0251] - [0251] Having reviewed the list and confirmed that it is correct, at (lb) the user 10 can select a further GUI item "Confirm Order", "Pay Now," etc., and thereby cause the merchant application at (le) to initiate a payment process by, for example, generating a GUI comprising a list or other presentation of one or more payment options, and causing such list to be presented by a display 103, etc., of the user's transaction device 102, 202, etc.).  

Re: Claim 8, Ortiz discloses the network based method of claim 7, 
wherein transmitting the option selection over a network to a fulfillment system comprises sending a payment request to the fulfillment system, the payment request including a dollar amount, the identity of the particular merchant and payment authorization information (Ortiz, [0244] - Upon invocation at (1) of the desired, FI-specific (e.g. "Checkout with my bank") payment option by the user 10, the user's device 102, 202, etc., can call a corresponding secure FI application 110 by routing to the FI application or server 110 an authentication request comprising a suitably­ configured request data set. The FI server or application 110 can respond with suitably-configured signals to enable to the user application 104, 105 to establish with the FI server or application 110 a secure communication session using, for example, suitable encryption and/or other secure channel devices. For example, the user transaction application 104, 105 can, among other data, route to the FI server or application 110 an encrypted identification authorization token comprising a plurality of encrypted identifiers as described herein, and upon successful interpretation of such credentials the FI server 110 and user application 104, 105 can proceed to establish a suitably-secure transaction communication session.).  

Re: Claim 9, Ortiz discloses the network based method of claim 8, 
wherein the fulfillment system accesses an account associated with the particular entity to extract funds in the dollar amount and provide the extracted funds to an account associated with the particular merchant (Ortiz, [0110] - In various embodiments, purchaser or other processing request device(s) 102 can communicate with cloud­ based SE(s) 218, 106, etc., using OTA capabilities to access and otherwise make use of purchaser information, including for example information relating to one or more user payment accounts, in order to complete and/or otherwise advance a purchase transaction. For example, corresponding account balances can be checked, a purchase authorized, funds to be used in payment can be preauthorized, and appropriate credit and/or debit records created for real-time and/or batch processing. Such processing can be processed by cloud-based SE acting alone and/or in cooperation with one or more third­ party systems, including for example one or more financial institutions maintaining or otherwise administering credit and/or debit accounts associated with the purchaser associated with the purchaser device.).  

Re: Claim 10, Ortiz discloses the network based method of claim 9, 
further comprising the computer application providing a visual indication on the point-of-sale system that the purchase has been fulfilled (Ortiz, [0165] - At 806, [0165] if the account/transaction information is verified, the bank or financial institution may authorize and/or otherwise process payment as requested, and send notification to the merchant POS 114, 112 that the transaction has been approved. At that point, the merchant POS 114 may send notification to the customer mobile device 102 over the NFC communication link 510 (typically signals useful for generating a visual, auditory, and/or vibratory alert are used) that the transaction has been approved, at which point the customer mobile device 102 may be withdrawn from the vicinity of the merchant POS 114 in order to discontinue the NFC communication link 510 and end the information exchange. Transaction closing processing, such as printing and/or storage of receipts, may then occur.).  

Re: Claims 11 – 20, Claims 11 – 20 are system claims which repeat the same limitations of claims 1 - 10, the corresponding method claims, as a series of process steps as opposed to a collection of elements.  Since the teachings of Ortiz in view of Sharp / Tsui disclose performing the underlying process steps of claims 11 - 20, it is respectfully submitted that they disclose the structural elements that constitute the system, as well.  As such, the limitations of claims 11 - 20 are rejected for the same reasons given above for claims 1 - 10.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).


Applicant's arguments filed with an Amendment on December 13, 2021have been fully considered but they are not persuasive.  

Applicant Argument: 
“The applicant submits that when looking at the combination of the claimed elements, the Office will conclude that the applicant has embodied the presently claimed elements into a functioning system that performs above and beyond a standard computer implementing an abstract idea. As further addressed below, the present invention provides a mechanism for a user to enter private payment credentials utilizing the customer's own device, such as a mobile telephone, rather than a publicly accessible point-of-sale terminal that presents a vulnerability to capturing the user's private information. Thus, the creation of an actionable item that is embedded into a message and sent to the user's telephone, and that enables the user to actuation the actionable item to access a system for entering payment credentials, are elements that satisfy the requirement of "something more" and integration into a practical function.“, (see page 7 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The Examiner has shown in the analysis above that these claims do not provide a practical application.  An integration into a practical application must be a technological improvement.  The more interactive activities you have with the user device, then it’s a practical application.  There has to be a technological improvement for the claim to be not directed to the abstract idea.  A new and improved abstract idea is still an abstract idea.

Re: Claim 1, the applicant asserts that cited prior art do not teach – “detecting an actuation of the actionable element within the electronic message.“, (see page 10 of the Remarks).  

The Examiner respectfully disagrees, Sharp does discloses “detecting an actuation of the actionable element within the electronic message.“ at (Sharp, [0705] - One or more scannable images may be provided to a system component, for example, a machine-readable image, a bar code (e.g., ID, 2D, data matrix, or QR code), a graphic, printed matter, one or more codes, one or more alphanumeric strings, one or more item identification numbers, etc. The one or more scan able images may be provided to a system component in order to allow a user 91 to conveniently "import" an item code, for example, to an electronic message (e.g., SMS, MMS, or mobile message), or to a field of a system application or browser. Importing may be performed using scanning means such as an image capture device and relevant software provided to the user's 91 mobile device 96. During the step of importing, image data may be converted to text using soft­ ware; for example, in some embodiments, after the step of scanning one or more scannable images, data contained within the indicia or image-based information may be processed into text or character-based data and/or imported into a relevant field (e.g., an email communication, an SMS/ MMS/Mobile messaging communication, a social media post communication, etc.)), with further emphasis at (Sharp, [0688], - Outputs 5 paperless receipt. resulting from interactions with the system, for example, interactions between users and system components and/or between system components, may comprise the composition, delivery, and/or receipt of one or more voicemail messages 24, including audio file-containing voicemail messages and/or "visual" voicemail messages. Voice messaging may be performed automatically, manually, or in accordance with one or more user preferences 63 contained within a server-integrated database 129. Outputs 5 from system interactions may, in some embodiments, comprise the composition, delivery, and/or receipt of one or more electronic messages to one or more electronic addresses. For example, an electronic message may comprise, without limitation, a fortune message, a greeting card message, a gift card message, a postcard message (e.g., "from Share Card Hawaii, 8123567291 sends you a 24-pack (24x0.6 oz bite size) small jar of Mauna Loa chocolate-covered macadamia nuts (Share­ Card ID# MLOANUT24PK) to 123 Apple St. Alexandria Va. 22314"), combinations thereof, and/or the like. In some embodiments, one or more components of the system may make one or more calculations regarding postage 26, may include postage in calculations, may subtract postage in calculations, may withdraw funds or credits to accommodate for postage, and/or credit a user profile 130 for postage received, without limitation.).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696